DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 11 recites “each of the first sections and each of the second sections are concave patterns.”
In the Specification, the only support for the claim limitation is found in Paragraph [0018]: “In some embodiments, each of the first patterns P1 may be a line pattern, and each of the first sections S1 and each of the second sections S2 may be concave patterns…," which mimics the language of claim 6.  Looking to Figure 2, sections S1 and S2 show sections each with one horizontal line (defined by the material layer 31) and two vertical lines (defined by the mask layers 32) which contact the horizontal line at a 90 degree angle.

Therefore, claim 6 is rejected under 35 USC 112(a) for failing to comply with the written description requirement.  Appropriate correction is required.
For the purposes of Examination, any indication of an indent in a section will be considered “concave.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzai et al. (US 20150055125 A1, hereinafter Tzai)
With regard to claim 1, Tzai discloses a measurement method of an overlay mark structure, (FIGS. 2-2C) comprising: 
Providing an overlay mark structure, the overlay mark structure comprising:
a plurality of first patterns (first pattern 203) of a previous layer; (previous layer 202) and  
5a plurality of second patterns (second patterns 205) of a current layer, (current layer 204) wherein each of the second patterns comprises: 

10a second section (second section shown in annotated FIG. 2) separated from the first section in an elongation direction of the second pattern, wherein a part of the first pattern corresponding to the first section is disposed between the first section and the second section in the elongation direction of the second pattern;  (See annotated FIG. 2, where a portion of the first pattern 203 is between the first and second sections) and 
performing a diffraction-based overlay measurement between each of the first sections and the first pattern overlapping the first section. (Paragraph [0089]: “…the overlay mark on the wafer is measured with a plurality of different wavelength regions of an optical measurement tool, so as to obtain a plurality of overlay values corresponding to the wavelength regions.” Thus the diffraction of the pattern is measured)

    PNG
    media_image1.png
    1040
    844
    media_image1.png
    Greyscale


15 With regard to claim 2, Tzai discloses the overlay mark structure according to claim 1, further comprising: performing a first image-based overlay measurement between each of the second sections and the part of the first pattern disposed between the second section and the first section within the same second pattern. (See FIG. 4 and Paragraph [0089]: “…the overlay mark on the wafer is measured with a plurality of different wavelength regions of an optical measurement tool, so as to obtain a 

With regard to claim 3, Tzai discloses the overlay mark structure according to claim 1, further comprising: performing a second image-based overlay measurement between the first section and the second section of each of the second patterns in the elongation direction of the second pattern. (Paragraph [0094]: “…the overlay value can include a first overlay value in a first direction and a second overlay value in a second direction different from the first direction…”)

With regard to claim 4, Tzai discloses the overlay mark structure according to claim 1, wherein the second image-based overlay measurement comprises a self-calibration measurement. (Paragraph [0096]: “The said overlay values measured by KLA, CD-SEM, TEM and cross-sectional SEM can be obtained from the overlay mark at the same position, so as to confirm/calibrate the in-line overlay data.”) 


With regard to claim 10, Tzai discloses the overlay mark structure according to claim 1, wherein the part of the first pattern disposed between the second section and the first section within the same second pattern does not overlap the first section in the vertical direction. (See annotated FIG. 2, where the part of the first pattern 203 between the first and second sections does not overlap the first section
in a vertical direction)


With regard to claim 11, Tzai discloses the overlay mark structure according to claim 1, wherein each of 2Appl. No. 16/243,083Reply to Office action of February 07, 2020the first patterns is a line pattern, (See FIG. 2, where each of the first patterns 203 is a line) and each of the first sections and each of the second sections are concave patterns.  (See Annotated FIG. 2, where the first and second sections are concave patterns, at least on the corners.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzai et al. (US 20150055125 A1, hereinafter Tzai), as applied to claim 1, and further in view of Lin et al. (US 9490217 B1, hereinafter Lin)
With regards to claim 5, Tzai discloses the overlay mark structure according to claim 1.
However, Tzai does not explicitly teach wherein the current layer comprises: a material layer; and a mask layer disposed on the material layer, wherein each of the first sections and each of the second sections are openings penetrating the mask layer and exposing a part of the material layer.  
Lin teaches wherein the current layer comprises: 

a mask layer (dielectric layer 160) disposed on the material layer, wherein each of the first sections and each of the second sections are openings penetrating the mask layer and exposing a part of the material layer.  (see at least FIG. 9, where the two equivalent first and second sections are openings penetrating the dielectric 160 to expose the underlying periodic structures 135)
It would have been obvious to one of ordinary skill in the art to modify the current layer of Tzai to have the material and mask layers as taught in Lin, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the different layers formed in Lin allows the measurement accuracy of the overlay and alignment to be increased. (See Lin Col. 7, ll. 8-30)

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812